Citation Nr: 1435717	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to October 1971.  The Veteran died in June 2011.  The appellant is the Veteran's surviving spouse and in November 2011, she was accepted as the Veteran's substitute for purposes of processing this appeal to completion.    
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefit currently sought on appeal. 

The Board notes that although the January 2012 statement of the case addressed the issue of entitlement to TDIU, as well as the issues of increased ratings for chronic renal insufficiency and diabetes mellitus, VA has only received a timely substantive appeal for the issue of entitlement to a TDIU.  

The Board additionally notes that VA contacted the appellant in July 2014 to clarify whether she wished to provide testimony at a hearing.  She responded in July 2014 and indicated that she did not wish to appear for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities precluded him from securing and maintaining a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19. 

In adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

During his lifetime, the Veteran was service-connected for coronary artery disease associated with diabetes mellitus, rated as 60 percent disabling; chronic renal insufficiency associated with diabetes mellitus, rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated as 10 percent disabling; as well as peripheral neuropathy of the left upper and lower extremities and erectile dysfunction associated with diabetes mellitus, that were evaluated as non-compensably disabling.  His combined disability evaluation was 90 percent.  Therefore, his disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a).    

As indicated above, while the appeal was pending, the Veteran died.  This occurred in June 2011, 9 months after he submitted his claim.  The death certificate indicated the Veteran's service connected coronary artery disease contributed to his death and service connection for cause of death was granted in December 2011.   
  
The Veteran was not employed at the time of his death.  In the past, he had worked as a farmer and a nurse.  He contended that his ability to work had been limited since the onset of coronary artery disease in 2001 due to shortness of breath and difficulty with physical exertion.  In spring 2004, he worked as a nurse at a school and asserted that he was unable to perform the job effectively due to decreased physical stamina and shortness of breath.  He further contended that he had not been gainfully employed since that time and that he believed his metabolic equivalent of task (MET) level was an indication that he could not maintain gainful employment.  See September 2010 claim; February 2011 lay statement.        

Although much of the medical evidence generated during the Veteran's life time in connection with this claim supported the notion his service connected disabilities did not preclude gainful employment, it is obvious his condition profoundly deteriorated during the appeal period.  He died from service connected disability, at which time he was already considered 90 percent disabled.  With the resolution of reasonable doubt in favor of the appellant, the Board concludes the evidence supports an award of TDIU benefits.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted. 




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


